FILED
                                                                                             JUN 11 2010
                            UNITED STATES DISTRICT COURT                              Clerk, U.S. District &B
                                                                                     Courts tor the District tacnkruptcr
                            FOR THE DISTRICT OF COLUMBIA                                                    o olumbla

                                                      )
Tommy Lee Stevens,                                    )
                                                      )
       Plaintiff,                                     )

       v.
                                                      )
                                                      )       Civil Action No.
                                                                                     10 0988
                                                      )
Dep't of Health and Human Services et aI.,            )
                                                      )
       Defendants.                                    )


                                  MEMORANDUM OPINION

       Before the Court is the plaintiff s pro se complaint and application to proceed in forma

pauperis. The application will be granted and the complaint will be dismissed.

       The plaintiff, known to this court from similar prior filings, brings a complaint under the

False Claims Act, and seeks a preliminary injunction based on the belief that "electronic

equipment is being used to lock on and transmit signals to me by use of the electronic chip

implanted inside" him. [Motion for] Preliminary Injunction at 2. Plaintiff further requests "that

the defendants immediately stop using this equipment on me which is capable of causing severe

pain." Id. The plaintiff further alleges requests that the defendants stop contacting his girlfriend

and forcing her to have sex with other men. Id.

       A complaint such as this one that describes fantastic or delusional scenarios is subject to

immediate dismissal. See Neitzke v. Williams, 490 U.S. 319, 328 (1989); Best v. Kelly, 39 F.3d

328, 330-31 (D.C. Cir. 1994). Moreover, a complaint may be dismissed as frivolous when it

lacks "an arguable basis in law and fact." Brandon v. District of Columbia Bd. of Parole, 734

F.2d 56,59 (D.C. Cir. 1984). Accordingly, this complaint will be dismissed.




                                                                                                                       Lf
A separate appropriate order accompanies this memorandum opinion.



                                          United States District Judge